Citation Nr: 0004537	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.

The appeal arises from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in pertinent part denying service 
connection for bilateral defective hearing. 

The Board notes that while the veteran in his VA Form 9 
requested a personal hearing before a hearing officer at the 
RO, several were scheduled and each was canceled by the 
veteran's representative.  Most recently in February 1999 the 
veteran's representative informed that the veteran did not 
desire a hearing at that time.  Accordingly, as the record 
now stands, no hearing is required for development of the 
current appeal.  


REMAND

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999). 

A VA audiometric examination in November 1998 contained pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
45
60
LEFT
15
15
20
40
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

In view of these recent audiometric findings, the veteran 
suffers from a bilateral defective hearing disability 
pursuant to 38 C.F.R. § 3.385.  

The veteran contends that he suffers from hearing loss due to 
bilateral fungal infections in service.  The veteran's 
service separation examination in September 1946 notes that 
the veteran was treated for fungus of the right ear in August 
1946.  However, there is no indication on that examination 
that the ear fungus had persisted, and no current ear 
infection was noted on the September 1946 examination.  That 
separation examination noted that the veteran's hearing for 
whispered voice was 15/15 in each ear, and there is no 
medical finding of hearing loss within the service medical 
records contained within the claims folder.  However, service 
medical records within the claims folder do not include a 
record of the August 1946 treatment for fungal infection of 
the right ear.  The veteran's service Form DD214 informs that 
the veteran was a supply clerk in service.  

In March 1948 the veteran submitted an original claim for 
service connection including for fungal infections of the 
ears in service in 1946.  Later in March 1948, an attempt was 
made by the RO to obtain service records of treatment 
including for fungal infections of the ears in 1946.  
However, a reply to that request was received in April 1948 
informing that no medical records pertaining to such 
treatments were found.  

By an April 1948 RO rating decision the veteran was granted 
service connection for a scarred left eardrum.  Service 
connection for fungal infections of the ears was denied by 
that rating decision.  

Upon a VA examination for diseases of the ears in December 
1998, the examiner found moderate sensorineural hearing loss 
bilaterally with increasing speech recognition thresholds in 
the higher frequencies, with speech discrimination scores of 
88 percent in the right ear and 65 percent in the left ear.  
It seems likely from the audiometric chart for the November 
1998 audiometric examination to which the December 1998 ears 
examiner was apparently referring, that the December 1998 
examiner merely misread the chart, as the chart shows an 88 
percent speech discrimination in the right ear and 96 percent 
discrimination in the left ear. 

The situation is further complicated by a copy of the 
December 1998 VA examination later submitted into the claims 
folder bearing an addendum and labeled at the very top of the 
first page "CORRECTED EXAMINATION."  The hand-written 
addendum, dated February 8, 1999, reads, "Probable some 
noise trauma while on active duty - probably has contributed 
to hearing loss.  No relationship to fungal infections."  
However, this addendum is accompanied by an illegible 
signature.  It is unclear from the record whether the person 
signing the addendum was a VA audiologist, a VA physician, or 
a person not affiliated with the VA.  

If the February 1999 addendum were by a VA physician or 
audiologist, the claim for service connection for bilateral 
defective hearing would be well grounded.  As the identity of 
the person who wrote the addendum remains a mystery, the 
claim is potentially well grounded at the present time.  
Remand is in order to clarify this question of authorship and 
develop the claim accordingly.  

The case is therefore REMANDED to the RO for the following 
development:

1.  As an initial matter, the claims 
folder should be returned to the December 
1998 VA examiner, so that the examiner 
may clarify whether the finding of a 65 
percent speech discrimination score for 
the left ear was merely a misreading of 
the November 1999 audiometric findings.  
If so, the December 1998 examiner should 
specify whether any findings or 
conclusions from December 1998 are 
different in light of the actual November 
1998 speech recognition score of 96 
percent.  If not, the December 1998 
examiner should specify the source of 
this left ear speech recognition score of 
65 percent.

2.  Next, the RO should determine who 
wrote the February 1999 addendum to the 
December 1998 VA examination for diseases 
of the ears, if possible.  If the author 
is a VA medical practitioner (whether a 
VA audiologist, a VA otolaryngologist, 
any other VA physician, or a VA nurse), 
then the veteran should be afforded a VA 
examination by an otolaryngologist.  That 
examining physician should be given the 
claims folder, including a copy of this 
remand, for review prior to the 
examination, and should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner should 
determine the nature and etiology of the 
veteran's bilateral defective hearing.  
Specifically, he should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral defective hearing developed 
during the veteran's period of service.  
The examiner must also address the 
opinion expressed in the February 1999 
addendum.

3.  If the author of the February 1999 
addendum is someone other than a VA 
medical practitioner, then no further 
medical examination is required.  

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran for either ear, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



